Citation Nr: 1602798	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-24 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to January 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she has bilateral hearing loss and tinnitus due to noise exposure during service.  She was provided a VA audiological examination in June 2010.  The VA examiner opined that the Veteran's tinnitus was less likely than not related to service.  However, the examiner stated that she was unable to provide an opinion regarding the relationship between the Veteran's hearing loss and service due to the lack of a separation physical containing audiological evidence.  

The Board notes that the Veteran testified at an October 2015 hearing that she has received VA treatment for hearing loss since 1989.  The most recent VA treatment record in the claims file is dated August 18, 2004.  As earlier VA treatment records would be relevant to the Veteran's claim, an attempt must be made to obtain copies of the Veteran's VA treatment records dated from discharge in January 1986 to August 18, 2004.  

The Board notes that VA treatment records indicate that the Veteran's has mixed type hearing loss.  The June 2010 VA audiologist did not note such and as noted above there is indication that the June 2010 VA audiologist did not have all of the Veteran's relevant medical records to review.  Accordingly, a new VA examination and opinion must be obtained.  In light of the June 2010 audiologist being unable to provide an opinion, the Veteran should be provided an examination by a VA ENT specialist and opinions should be obtained regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  

The Veteran's updated VA treatment record should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records.

2.  Obtain copies of the Veteran's VA treatment records dated from January 1986 to August 18, 2004.  

3.  Once the above requested development is complete, schedule the Veteran for a VA ENT examination to determine that nature and etiology of her bilateral hearing loss and tinnitus disabilities.  The Veteran's claims file must be made available to and reviewed by the VA examiner.  The examiner should indicate in his/her report whether the claims file was reviewed.

The examiner should elicit from the Veteran a complete history of her claimed bilateral hearing loss and tinnitus disabilities, as well as her in-service and post-service history of occupational and recreational noise exposure. 

Based on a review of the claims file, including the service treatment records, and interview and examination of the Veteran, and with the discussion of past findings that the Veteran has mixed type hearing loss, the VA examiner should provide an opinion as to both the Veteran's claimed bilateral hearing loss and tinnitus disabilities whether it is at least as likely as not (i.e., a 50 percent or greater likelihood) that such disability was incurred in or otherwise related to her active service.  

If the Veteran fails to report for the VA examination, the VA ENT examiner should provide the requested opinions based on a review of the claims file alone.  

4.  Following the above actions, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

